DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon [US 2019/0158993] in view of Han [US 2021/0037541].
As claim 1, Kwon discloses a method for operating a terminal in a wireless communication system, the method comprising obtaining a configuration for packet duplication including a proximity service per packet reliability (PPPR) threshold of a condition for activating the packet duplication [Fig 11, Ref S1100, S1105 discloses a UE1 for receiving packet duplication configuration such as reliability, threshold, QOS for using to activate a packet duplication on the carriers, Par. 0087, 0147, 0151-0166, 0195, Fig 13, Ref S1300, CBR “read on PPPR” threshold value which used to activating packet duplication procedure]; activating the packet duplication based on whether a proximity service per packet reliability (PPPR) value of a packet is lower than PPPR threshold included in the configuration for packet duplication [Fig 11, Ref S1125 discloses UE1 activating packet duplication for side link based quality service, priority When the CBR value is less than or equal to a threshold value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed]; and transmitting the packet on a first carrier and a duplicated packet for the packet on a second carrier, wherein the configuration for packet duplication further includes information on two different carriers of the first carrier and the second carrier [Fig 10-11 discloses the UE activates the carrier 1 for conveying packet and carrier 2 for conveying a duplicated packet and wherein carrier 1 and 2 are different from each other and received from network via SIB, resource allocation, Par. 0156-0163, Fig 13, Ref S1305 for configuring the carriers for conveying data, claim 2].   However, Kwon fails to disclose what Han discloses a first logical channel identifier (LCID) value of the packet is set to one of values from 00001 to 01010 and a second LCID value of the duplicated packet is set to one of values from 01011 to 10100 [Par. 0051-0057 and Table 1-5, LCID for duplicate data is 10100 and LCID for original data is 00001].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting one of value of LCID for duplicate packet such as 10100 and another value for LCID for original packet such as 00001 as disclosed by Han into a method and system for receiving configuration information includes a carrier and duplicated carrier information as disclosed by Kwon.  The motivation would have been to improve quality of signal.

As claims 2, Kwon discloses transmitting a side link buffer status report (BSR) requesting resources allocation for the packet duplication [Fig 11, Ref S1130 discloses transmitting a request resource allocation for packet duplication].
	As claims 3, Kwon discloses the configuration for packet duplication is obtained based on information received from a base station or a pre-configuration information [Fig 11, Ref S1100, S1105 discloses a UE1 for receiving packet duplication configuration from gNB]. 
As claim 5, Han discloses the second LCID value used for the packet duplication is set to one among predefined values [Table 1-5, LCID for duplicate data is 10100]. 
As claim 6, Kwon inherently discloses the side link BSR includes a first logical channel group identifier (LCG ID) associated with the packet, a second LCG ID associated with a duplicated packet, a first buffer size associated with the packet and a second buffer size associated with the duplicated packet [Figs 10 discloses LCG ID and buffer size for packet and another LCG ID and buffer size for duplicated packet].
As claim 7, Kwon discloses information on a mapping among the second LCID value of a duplicated packet, the PPPR value, and a proximity service per packet priority (PPPP) value of the packet is configured by an upper layer [Par. 0157-0163, mapping between LCID, PPPR and PPPP]. 
 	As claim 8, Kwon discloses the second LCID value of the duplicated packet for the first LCD of the packet corresponding to the PPPR value and a proximity service per packet priority (PPPP) value is preconfigured  [Par. 0157-0163, mapping between LCD, CBR/RSSI and PPPP are preconfigured before exchanging data]. 

As claim 10, Kwon discloses in response to transmitting the side link BSR, receiving allocated resources through downlink control information (DCI) format 5A [Fig 11, Ref S1140 is send to UE1 via DCI having format 5A from gNB] and transmitting a duplicated packet using the allocated resources [Fig 11, Ref S1145]. 
As claim 11, this claim rejected with similar rationale as claim 1.
As claim 12, this claim rejected with similar rationale as claim 2.
As claim 13, this claim rejected with similar rationale as claim 3.
As claim 15, this claim rejected with similar rationale as claim 5.
As claim 16, this claim rejected with similar rationale as claim 6.
As claim 17, this claim rejected with similar rationale as claim 7.
As claim 18, this claim rejected with similar rationale as claim 8.
As claim 19, this claim rejected with similar rationale as claim 9.
As claim 20, this claim rejected with similar rationale as claim 10.
Claims 1-3, 5-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi [US 2020/0084669] in view of Kwon [US 2019/0158993] and Han [US 2021/0037541].
As claim 1, Belleschi discloses a method for operating a terminal in a wireless communication system, the method comprising obtaining a configuration for packet duplication including a proximity service per packet reliability (PPPR) threshold [Fig 7, CBR “read on PPPR” threshold value which used to activating packet duplication procedure]; activating the packet duplication based on whether a proximity service per packet reliability (PPPR) value of a packet is lower than PPPR threshold included in the configuration for packet duplication [Fig 11, Ref S1125 discloses UE1 activating packet duplication for side link based quality service, priority “PPPP”, and  threshold, reliability “PPPR” for side link, Par. 0087, 0147, 0151-0166, 0195, Fig 10 discloses the UE activates the carriers for conveying packet and duplicated packet, Fig 13, Ref S1310, Par. 0190-0193, When the CBR value is less than or equal to a threshold value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed]; and transmitting the packet on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting one of value of LCID for duplicate packet such as 10100 and another value for LCID for original packet such as 00001 as disclosed by Han into a method and system for receiving configuration information includes a carrier and duplicated carrier information as disclosed by Kwon into the teaching of Belleschi.  The motivation would have been to improve quality of signal.
As claims 2, Belleschi/Kwon discloses transmitting a side link buffer status report (BSR) requesting resources allocation for the packet duplication [Kwon discloses Fig 11, Ref S1130 discloses BSR transmitted to request resource allocation for packet duplication and Belleschi discloses Fig 7, Ref 703 discloses BSR transmitted to request resource allocation for packet duplication ].

As claim 5, Belleschi/Kwon/Han discloses the second LCID value used for the packet duplication is set to one among predefined values [Han disclosed Table 1-5, LCID for duplicate data is 10100; Kwon discloses Fig 12, LCID, 0173 and Belleschi discloses in Par. 0028, 0061-0064, 0067-101]. 
As claim 6, Kwon discloses the side link BSR includes a first logical channel group identifier (LCG ID) associated with the packet, a second LCG ID associated with a duplicated packet, a first buffer size associated with the packet and a second buffer size associated with the duplicated packet [Figs 4-5]. 
As claim 7, Belleschi/Kwon discloses information on a mapping among the second LCID value of a duplicated packet, the PPPR value, and a proximity service per packet priority (PPPP) value of the packet is configured by an upper layer [Par. 0157-0163, mapping between LCD, PPPR and PPPP for Kwon and Belleschi discloses  Par. 0076]. 
 	As claim 8, Belleschi/Kwon discloses the second LCID value of the duplicated packet for the first LCD of the packet corresponding to the PPPR value and a proximity service per packet priority (PPPP) value is preconfigured [Par. 0157-0163, mapping between LCD, CBR/RSSI and PPPP are preconfigured before exchanging data for 
As claim 9, Belleschi/Kwon discloses determining a priority of logical channel of the duplicated based on the PPP value of the packet and transmitting a duplicated packet based on determined priority [Par. 0157-0163, mapping between LCD, PPPR and PPPP are preconfigured before exchanging data according priority of packet for Kwon and Belleschi in 0076 discloses a mapping between LCID, PPPP and reliability before exchanging data according priority of packet]. 
As claim 10, Belleschi/Kwon discloses in response to transmitting the side link BSR, receiving allocated resources through downlink control information (DCI) format 5A [Fig 7, 700 is send to UE1 via DCI having format 5A from gNB for Belleschi and Kwon for Fig 11, S1140 is send to UE1 via DCI having format 5A from gNB] and transmitting a duplicated packet using the allocated resources [Fig 2 discloses SL between 10s for Belleschi and for Kwon in Fig 11, S1145].
As claim 11, this claim rejected with similar rationale as claim 1.
As claim 12, this claim rejected with similar rationale as claim 2.
As claim 13, this claim rejected with similar rationale as claim 3.
As claim 15, this claim rejected with similar rationale as claim 5.
As claim 16, this claim rejected with similar rationale as claim 6.
As claim 17, this claim rejected with similar rationale as claim 7.
As claim 18, this claim rejected with similar rationale as claim 8.
As claim 19, this claim rejected with similar rationale as claim 9.
As claim 20, this claim rejected with similar rationale as claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng [US 2019/0230645] discloses a method and system for activating duplicated procedure based on PPPR and PPPP and transmitting packet on a carrier and duplicated packet on a second carrier which is different from first carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414